Case 8:21-cv-00265-CEH-AEP Document 12 Filed 08/13/21 Page 1 of 4 PageID 265




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

GRIDLEY IP LLC,

      Plaintiff,

v.                                                  Case No: 8:21-cv-265-CEH-AEP

CABCONNECT, INC.,

      Defendant.
___________________________________/

                                     ORDER

      This cause comes before the Court on Plaintiff’s Motion for Entry of Default

Judgment (the “Motion for Default Judgment”) (Doc. 11). Upon consideration, the

Motion for Default Judgment is due to be denied, without prejudice.

                                   DISCUSSION

      Gridley IP, LLC (“Plaintiff”) moves the Court pursuant to Fed. R. Civ. P. 55

to enter a default judgment against Defendant Cabconnect, Inc. (“Defendant”) for

alleged patent infringement. Doc. 11 at 1. The two-page motion states Plaintiff has

been unable to enforce its patent rights or recover damages due to Defendant’s failure

to respond to Plaintiff’s Complaint. Id. at 2. A clerk’s default was entered against

Defendant on June 3, 2021. Doc. 10. Plaintiff requests an order of default judgment

be entered against Defendant in an amount to be determined.

      A district court may enter a default judgment against a properly served

defendant who fails to defend or otherwise appear, pursuant to Rule 55(b). DirectTV,
Case 8:21-cv-00265-CEH-AEP Document 12 Filed 08/13/21 Page 2 of 4 PageID 266




Inc. v. Griffin, 290 F. Supp. 2d 1340, 1343 (M.D. Fla. 2003). A defendant who defaults

is deemed to have “admit[ted] the plaintiff’s well-pleaded allegations of fact,”

Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987), but “[t]he defendant is not

held to admit facts that are not well-pleaded or to admit conclusions of law,”

Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)1;

see GMAC Commercial Mortg. Corp. v. Maitland Hotel Assocs., 218 F. Supp. 2d 1355, 1359

(M.D. Fla. 2002) (explaining that allegations in a well-pleaded complaint are

established as fact on entry of a default judgment, as long as there is a stated claim that

allows for relief and jurisdiction is established).

       Additionally, a plaintiff is entitled to only those damages adequately supported

by the record. See Adolph Coors Co. v. Movement Against Racism & the Klan, 777 F.2d

1538, 1544 (11th Cir. 1985). As such, “the court must determine the amount and

character of damages to be awarded.” Armadillo Distrib. Enters., Inc. v. Hai Yun Musical

Instruments Manufacture Co. Ltd., 142 F. Supp. 3d 1245, 1255 (M.D. Fla. 2015). If

default judgment is warranted, a court may hold a hearing to assess damages, but a

hearing is not required where sufficient evidence is submitted to support the claimed

damages. Id. Where applicable, courts within the Eleventh Circuit assessing the

reasonableness of a request for attorney’s fees utilize the “lodestar” method. See

Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1298–99 (11th Cir. 1988).



1
 In Bonner v. City of Prichard, the Eleventh Circuit adopted as binding precedent all decisions
of the former Fifth Circuit handed down prior to October 1, 1981. 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc).
                                              2
Case 8:21-cv-00265-CEH-AEP Document 12 Filed 08/13/21 Page 3 of 4 PageID 267




      Here, the two-page Motion for Default Judgment fails to set forth the elements

of Plaintiff’s claim against Defendant, with citation to legal authority, or show how

the well-pleaded allegations of the complaint establish those elements. Instead, the

Motion for Default Judgment merely concludes that Plaintiff is entitled to a default

judgment under Rule 55 of the Federal Rules of Civil Procedure because the Clerk

entered a default against Defendant. Doc. 11 at 1–2. However, Plaintiff is not entitled

to entry of a default judgment against Defendant simply because a clerk’s default has

been entered. Nishimatsu Constr. Co., 515 F.2d at 1206 (“a default is not treated as an

absolute confession by the defendant of his liability and of the plaintiff’s right to

recover”); Cloer v. Green Mountain Specialties Corp., No. 6:18-cv-999-Orl-PGB-KRS,

2018 WL 7287153, at *1 (M.D. Fla. Aug. 30, 2018) (“defaulted defendant is not,

however, held to admit facts that are not well-pleaded or to admit conclusions of law”)

(internal quotations omitted). Consequently, the Motion for Default Judgment is

deficient and due to be denied. See, e.g., id; Sec’y of Labor, U.S. Dep’t of Labor v. Gen.

Projection Sys., Inc., No. 6:17-cv-855-Orl-RBD-KRS, 2018 WL 8129782, at *1–2 (M.D.

Fla. Aug. 28, 2018). Therefore, the Court will deny the Motion for Default Judgment,

without prejudice. Plaintiff may file an amended motion for default judgment within

the time prescribed below.

      Accordingly, it is hereby ORDERED:

      1.     Plaintiff’s Motion for Default Judgment (Doc. 11) is DENIED, without

prejudice.



                                            3
Case 8:21-cv-00265-CEH-AEP Document 12 Filed 08/13/21 Page 4 of 4 PageID 268




      2.     Plaintiff may file an amended motion for default judgment within

TWENTY-ONE (21) DAYS from the date of this order, which corrects the

deficiencies noted herein. Any amended motion must be supported by a memorandum

of law that addresses the propriety of service, the elements of Plaintiff’s claim against

Defendant and whether the allegations of the complaint establish Defendant’s liability

and Plaintiff’s damages, complete with citations to the complaint (by paragraph

number), the record, and applicable law. To the extent that Plaintiff seeks attorney’s

fees, it shall set forth the legal basis for entitlement to attorney’s fees and provide

evidence regarding the reasonableness of the amount sought.

      DONE and ORDERED in Tampa, Florida on August 13, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any.




                                           4
